a . . - c 7
AO 245B (Rey, 02/08/2019) aement ina Criminal Petty Case (Modified) , oe _ Page 1 of iL +

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF CALIFORNIA

~~ United States of America - - JUDGMENT IN A CRIMINAL CASE

 

 

  
 

Vv. Ot , (For Offenses Committed On or After November 1, 1987)
Dionancio Lopez-Lopez Case Number: 3:19-mj-22381
Julie A Blair
Defendant's Attorney fa ny

REGISTRATION NO, 85792298

THE DEFENDANT: : JUN D2 8
pleaded guilty to count(s) 1 of Complaint Lami 1S DISTRICT COURT
LI was found guilty to count(s) . SOUTHERH BISTTUCT OF CALIFORNIA
after a plea of not guilty. = "
Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

 

 

 

 

 

 

 

Title & Section Nature of Offense _ . : | Count Number(s)
8:1325 ILLEGAL ENTRY (Misdemeanor) 1
L] The defendant has been found not guilty on count(s)
Ol Count(s) _ dismissed on the motion of the United States.
IMPRISONMENT

The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
imprisoned for a term oi

 

a TIME SERVED C] : days -

Assessment: $10 WAIVED [& Fine: WAIVED

=] Court recommends USMS, Ich, or DHS or other arresting agency return all property and all documents in
the defendant’s possession at the time of arrest upon their deportation or removal.

C] Court recommends defendant be deported/removed with relative, _ charged in case

 

 

IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
-. imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and |
United States Attorney of any material change in the defendant's economic circumstances.

Wednesday, June 12, 2019
Date of Imposition of Sentence

| fe a
Received ae

DUSM” HONORABIE ROBERT N. BLOCK
UNITED STATES MAGISTRATE JUDGE

Clerk’s Office Copy 3:19-mj-22381

 

 
